PER CURIAM.
Eddie John Allen (Allen) directly appeals his conviction and sentence, solely on the basis that he was denied his right to be present at the bench conference during which peremptory challenges were exercised. His trial took place on March 27, 1996. We agree that we are obliged to reverse and remand for a new trial. Coney v. State, 653 So.2d 1009 (Fla.1995), cert. denied, — U.S. -, 116 S.Ct. 315, 133 L.Ed.2d 218 (1995).
REVERSED and REMANDED for new trial.
MINER, MICKLE and LAWRENCE, JJ., concur.